Exhibit 10.2
Restricted Stock Agreement
MARINER ENERGY, INC.
THIRD AMENDED AND RESTATED STOCK INCENTIVE PLAN
Grantee:
Date of Grant:
RS Grant Number:
Number of Restricted Shares Granted:
     1. Notice of Grant. Subject to the terms and conditions of the Mariner
Energy, Inc. Third Amended and Restated Stock Incentive Plan, as may be amended
or restated from time to time (the “Plan”), and this Agreement, you are hereby
granted pursuant to the Plan, the above number of restricted shares of Common
Stock (“Restricted Stock”) of Mariner Energy, Inc. (the “Company”).
     2. Vesting of Restricted Stock. Subject to the further provisions of this
Agreement, if you continue in service as a Director until the dates specified
below, the shares of Restricted Stock shall become vested in accordance with the
following schedule:

          Date of Regularly-Scheduled     Annual Meeting of Company’s  
Cumulative Stockholders in Year Indicated   Vested Percentage
Annual Meeting
    331/3 %
Annual Meeting
    662/3 %
Annual Meeting
    100 %

     Notwithstanding the above vesting schedule, but subject to the further
provisions hereof, upon the occurrence of the following events the unvested
shares of Restricted Stock shall vest or be forfeited as provided below:
     (a) Disability. If you should cease to serve as a Director of the Company
by reason of a disability, the unvested shares of Restricted Stock shall become
fully vested. For purposes of this Agreement, the term “disability” shall mean
the inability or incapacity of the Grantee to perform the essential functions of
the Director’s position as a director of the Company. Such inability or
incapacity shall be documented to the reasonable satisfaction of the Board by
appropriate correspondence from physicians who are reasonably satisfactory to
the Board.
     (b) Death. If you die while serving as a Director of the Company, the
unvested shares of Restricted Stock shall become fully vested.
     (c) Change of Control. If you have served as a Director of the Company
continuously from the Date of Grant to the date upon which a Change of Control
occurs, then the unvested shares of Restricted Stock shall become fully vested
upon the date of such Change of Control.





--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Change of Control” shall mean, after the
Date of Grant, (i) any person or group of affiliated or associated persons
acquires more than 35% of the voting power in the Company; (ii) the consummation
of a sale of all or substantially all of the assets of the Company; (iii) the
dissolution of the Company; or (iv) the consummation of any merger,
consolidation, or reorganization involving the Company in which, immediately
after giving effect to such merger, consolidation or reorganization, less than
51% of the total voting power of outstanding stock of the surviving or resulting
entity is then “beneficially owned” (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) in the aggregate by the
stockholders of the Company immediately prior to such merger, consolidation or
reorganization.
     (d) Termination of Service. If you cease to serve as a Director of the
Company for any reason other than as provided in paragraph 3(a) or 3(b) above,
the unvested shares of Restricted Stock shall be forfeited without consideration
as of the date of termination of service.
     All cash dividends on unvested shares of Restricted Stock held by you shall
be paid to you no later than the later of (i) the end of the calendar year in
which the dividends are paid to shareholders of Company Common Stock or (ii) the
15th day of the third month following the date the dividends are paid to
shareholders. Any stock dividends shall result in an automatic adjustment to the
number of shares of Restricted Stock subject to the vesting provisions of this
award in accordance with the terms of the Plan.
     3. Book Entry. A book entry evidencing the shares of Restricted Stock shall
be made in your name in the books of the Company maintained by its transfer
agent, pursuant to which you shall have all of the rights of a shareholder of
the Company (except with respect to dividends as provided above) with respect to
the shares of Restricted Stock, including, without limitation, voting rights.
The book entry shall reflect the restrictions on transfer set forth in Section 4
below. Upon vesting, the Company shall cause the book entry to be amended to
remove any restrictions (except for any restrictions required pursuant to
applicable securities laws or any other agreement to which you are a party) with
respect to the shares of Restricted Stock that have vested.
     4. Nontransferability of Restricted Stock. Prior to vesting, you may not
sell, transfer, pledge, exchange, hypothecate or dispose of the shares of
Restricted Stock in any manner otherwise than by will or by the laws of descent
or distribution. A breach of the terms of this Agreement shall cause a
forfeiture of all shares of unvested Restricted Stock.
     5. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof and supersede in
their entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified adversely to your
interest except by means of a writing signed by the Company and you. This
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of Texas.
     6. Amendment. Except as provided below, this Agreement may not be modified
in any respect by any verbal statement, representation or agreement or by any
employee, officer, or representative of the Company or by any written agreement
unless signed by you and by an officer of the Company who is expressly
authorized by the Company to execute such document. The grant of Restricted
Stock, and payment of dividends, whether in cash or stock, with respect thereto
are intended to be exempt from Section 409A of the Internal Revenue Code and the

- 2 -



--------------------------------------------------------------------------------



 



regulations promulgated thereunder and shall be interpreted and administered
consistently with such intent. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the Committee determines that the terms of this
grant do not, in whole or in part, satisfy the requirements of Section 409A of
the Internal Revenue Code, to the extent applicable, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.
     7. Status of Stock. You agree that the shares of Restricted Stock issued
under this Agreement will not be sold or otherwise disposed of in any manner
that would constitute a violation of the terms and provisions of any applicable
federal or state securities laws. You also agree that (i) the book entry made
(or the certificates, if any are issued) representing the shares of Restricted
Stock may bear such restriction, restrictions, legend or legends as the
Committee deems appropriate, (ii) the Company may refuse to register the
transfer of the Restricted Stock on the stock transfer records of the Company if
such proposed transfer would, in the opinion of counsel satisfactory to the
Company, be contrary to the terms and provisions of any applicable securities
law, and (iii) the Company may give related instructions to its transfer agent,
if any, to stop registration of the transfer of the Restricted Stock.
     8. General. You agree that the shares of Restricted Stock are granted under
and governed by the terms and conditions of the Plan and this Agreement. In the
event of any conflict, the terms of the Plan shall control. Capitalized terms
used but not defined herein shall have the meanings assigned such terms in the
Plan.
Executed by Mariner Energy, Inc. on                      ___, 200___.

            MARINER ENERGY, INC.
      By:           Scott D. Josey        Chief Executive Officer and President 
      [NAME]
            Signature   

- 3 -